          Case 5:19-cv-00277-JM Document 71 Filed 03/08/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

ROMARIO V. WALLER,                                                               PLAINTIFF
ADC #108263

v.                                 5:19CV00277-JM-JTK

DENISE FAYE PITTMAN, et al.                                                  DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.   There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Summary Judgment (Doc.

No. 60) is GRANTED and Plaintiff’s Complaint is DISMISSED with prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 8th day of March, 2021.




                                          _________________________________
                                          JAMES M. MOODY, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             1
